Suit was brought in a justice’s court by attachment for the purchase money of a mule. Plaintiff obtained judgment of the justice for $95 with interest and cost. Defendant carried the case to the superior court by certiorari, alleging that the justice erred, in sustaining plaintiff’s motion to strike the plea that the vendor’s purchase money debt had been satisfied; in giving judgment for plaintiff, contrary to law and evidence, in that the testimony of defendant of a former suit was received without objection, and yet judgment was given for plaintiff; in giving judgment for plaintiff, contrary to law and evidence, in that the testimony introduced by plaintiff showed that she was not defendant’s vendor, and that his vendor had his purchase money debt satisfied by plaintiff paying said vendor a valuable consideration on the purchase money note, without holding the vendor liable in the event the note was not paid by the maker (defendant); and in giving judgment for plaintiff, contrary to law and evidence, in that it appeared from the testimony for the plaintiff that she did not sell the mule to defendant, and therefore she could not sustain her attachment for purchase money. In the superior court the certiorari was dismissed on plaintiff’s motion, because there should have.been an appeal, the amount involved being over $50, and there being a disputed question of fact. Defendant assigned this judgment as error, because, (1) “there was no question of disputed facts involved in the certiorari”; and (2) “there was an unmixed proposition of law, the adjudication of which would have completely and finally overruled the justice’s judgment* and disposed of the case.”